Name: 82/908/EEC: Commission Decision of 13 December 1982 approving an amendment to the programme for the wine sector in Land Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D090882/908/EEC: Commission Decision of 13 December 1982 approving an amendment to the programme for the wine sector in Land Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 381 , 31/12/1982 P. 0013 - 0013*****COMMISSION DECISION of 13 December 1982 approving an amendment to the programme for the wine sector in Land Rhineland-Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (82/908/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 12 January 1982 the Government of the Federal Republic of Germany forwarded an amendment to the programme for the wine sector in Land Rhineland-Palatinate, which has been approved by the Commission Decision of 23 January 1980, and on 23 June 1982 provided additional details; Whereas the said amendment is intended to incorporate into the programme the collection of indigenous wines to be made into sparkling wine in order to open up new outlets; whereas the amended programme is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme for the wine sector in Land Rhineland-Palatinate, forwarded by the Government of the Federal Republic of Germany on 12 January 1982 pursuant to Regulation (EEC) No 355/77 and completed with additional details on 23 June 1982, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 13 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.